United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              November 9, 2004

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                        _____________________                      Clerk
                             No. 03-41279
                        _____________________

DAVID E WEBB; THOMAS DIXON
                 Plaintiffs - Counter Defendants - Appellees

   v.
CAI WIRELESS SYSTEMS INC; ET AL
                 Defendants

JARED ABBRUZZESE
                 Defendant - Counter Claimant - Appellant


                         ---------------------
         Appeal from the United States District Court for the
                  Eastern District of Texas, Sherman
                         ---------------------

Before REAVLEY, JONES and DENNIS, Circuit Judges.*

PER CURIAM:


     IT IS ORDERED that the joint motion to set aside the opinion

and judgment issued on September 9, 2004 is granted.

                 IT IS FURTHER ORDERED that the joint motion to

vacate the judgment of the District Court is granted.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
     IT IS FURTHER ORDERED that the joint motion to remand the

case to the United States District Court for further proceedings

pursuant to the settlement is granted.




                                 2